Name: Council Regulation (EEC) No 824/87 of 19 March 1987 amending Regulation (EEC) No 8/81 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession
 Type: Regulation
 Subject Matter: plant product;  distributive trades
 Date Published: nan

 24. 3 . 87 Official Journal of the European Communities No L 80/ 1 (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 824/87 of 19 March 1987 amending Regulation (EEC) No 8/81 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 Article 3 of Regulation (EEC) No 8/81 is hereby amended as follows : 1 . In paragraph 2, '1 January 1987' shall be replaced by : *1 January 1989'. 2. The following paragraph shall be added : ' 6 . The Hellenic Republic may also destroy all or some of the quantities to be disposed of. The quanti ­ ties destroyed may be greater than those resulting from the application of paragraph 3 .'. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 88 of the Act of Accession provides that any stock of tobacco existing in Greece coming from harvests prior to that of 1981 must be entirely eliminated by, and at the expense of, the Hellenic Republic ; Whereas Regulation (EEC) No 8/81 ( l ) provides that the said stocks, belonging to or held by the EOK (National Tobacco Bureau), must be disposed of, under certain conditions, before 1 January 1987 ; Whereas it was not possible to dispose of all the quanti ­ ties of tobacco in question within the scheduled period ; whereas that period should, therefore, be extended ; Whereas, in view of the quality characteristics of the tobacco which has not yet been disposed of, market outlets will probably not be found for some of the stocks in question ; whereas the possibility should therefore be provided for the Hellenic Republic to destroy the said quantities, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1987. For the Council The President M. SMET (') OJ No L 1 , 1 . 1 . 1981 , p. 12.